            Case 4:19-cv-00946-JM Document 28 Filed 11/19/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

NIKKI STURGEON                                                                              PLAINTIFF

V.                                   NO. 4:19CV00946 JM-JTK

ANDREW SAUL,
Commissioner of Social Security Administration1                                          DEFENDANT

                                RECOMMENDED DISPOSITION

         The following Recommended Disposition (“Recommendation”) has been sent to United

States District Judge James M. Moody, Jr. You may file written objections to all or part of this

Recommendation. If you do so, those objections must: (1) specifically explain the factual and/or

legal basis for your objections; and (2) be received by the Clerk of this Court within fourteen (14)

days of this Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Nikki Sturgeon (“Sturgeon”), applied for disability benefits on October 10, 2016,

alleging a disability onset date of July 1, 2012. (Tr. at 10). After conducting a hearing, the

Administrative Law Judge (“ALJ”) denied her application. (Tr. at 20-21). The Appeals Council

denied her request for review (Tr. at 1), and so the ALJ’s decision now stands as the final decision

of the Commissioner. Sturgeon has requested judicial review.

         For the reasons stated below, this Court should reverse the ALJ’s decision denying benefits.

II. The Commissioner=s Decision:

         The ALJ found that Sturgeon had not engaged in substantial gainful activity since the


1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
             Case 4:19-cv-00946-JM Document 28 Filed 11/19/20 Page 2 of 5




alleged onset date of July 1, 2012. (Tr. at 12). At Step Two, the ALJ found that Sturgeon had the

following severe impairments: seizure disorder, arrhythmia, fibromyalgia, anxiety disorder, and

migraine headaches. Id.

        After finding that Sturgeon’s impairments did not meet or equal a listed impairment (Tr. at

13), the ALJ determined that Sturgeon had the residual functional capacity (ARFC@) to perform

work at the light exertional level, except that: (1) she cannot climb ladders, ropes, and scaffolds;

(2) she cannot drive or operate dangerous machinery on the job; (3) she cannot have exposure to

unprotected heights or other hazards in the workplace; (4) she is limited to simple, routine, and

repetitive tasks with simple, direct, and concrete supervision; (5) she can perform SVP 1 to 2 jobs

that are learned within 30 days; (6) the work cannot require interaction with the general public;

and (7) the work can require no more than occasional changes to the work place setting. (Tr. at

15).

        The ALJ determined that Sturgeon had no past relevant work. (Tr. at 19). Relying upon the

testimony of the Vocational Expert (“VE”) at Step Five, the ALJ found that, based on Sturgeon’s

age, education, work experience and RFC, jobs existed in the national economy which she could

perform. (Tr. at 20-21). Consequently, the ALJ found that Sturgeon was not disabled. Id.

III.   Discussion:

        A.    Standard of Review

        The Court=s role is to determine whether the Commissioner=s findings are supported by

substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000). ASubstantial evidence@

in this context means less than a preponderance but more than a scintilla. Slusser v. Astrue, 557

F.3d 923, 925 (8th Cir. 2009). In other words, it is Aenough that a reasonable mind would find it


                                                 2
            Case 4:19-cv-00946-JM Document 28 Filed 11/19/20 Page 3 of 5




adequate to support the ALJ=s decision.@ Id. (citation omitted). The Court must consider not only

evidence that supports the Commissioner=s decision, but also evidence that supports a contrary

outcome. The Court cannot reverse the decision, however, Amerely because substantial evidence

exists for the opposite decision.@ Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (quoting

Sturgeon v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996)).

       B.    Sturgeon=s Arguments on Appeal

       Sturgeon argues that substantial evidence does not support the ALJ=s decision to deny

benefits. She contends that: (1) the RFC did not account for moderate limitations in concentration,

persistence, and pace; (2) the ALJ erred by failing to consider Listing 14.09D at Step Three; and

(3) the ALJ did not properly evaluate Sturgeon’s subjective complaints. The Court finds support

for Sturgeon’s Step Three argument.

       Sturgeon experienced fatigue, muscle weakness, joint pain, low energy, and brain fog from

fibromyalgia. (Tr. at 46-57, 398, 424-426, 445). The ALJ found fibromyalgia to be a severe

impairment at Step Two. (Tr. at 12). But his consideration of the impairment ended there. He did

not conduct any meaningful review of the impairment in his discussion of the medical records.

(Tr. at 12-20). Worse, and what serves as the basis for remand, is that he did not consider Listing

14.09D (or any of the Immune System Disorder Listings) at Step Three.

       The Listings define impairments that would prevent an adult, regardless of his age,

education, or work experience, from performing any gainful activity, not just “substantial gainful

activity.” Sullivan v. Zebley, 493 U.S. 521, 532 (1990) (internal citations omitted). That is, if an

adult is not actually working and his impairment matches or is equivalent to a listed impairment,

he is presumed unable to work and is awarded benefits without a determination whether he actually


                                                 3
          Case 4:19-cv-00946-JM Document 28 Filed 11/19/20 Page 4 of 5




can perform his own prior work or other work. Id.

       Listing 14.09D (Inflammatory Arthritis) or another similar Immune System Listing

(Section 14.00) should be considered and discussed in the decision when fibromyalgia is found to

be a severe impairment. See 12-2p, 2012 SSR LEXIS 1; Sunderman v. Colvin, 2017 U.S. Dist.

LEXIS 15155 at *6-7 (D.S.D. Feb 3, 2017)(reversible error in not considering Listing 14.09D at

Step Three); Jockish v . Colvin, 2016 U.S. Dist. LEXIS 39266 at *7 (D.S.D. March 25, 2016);

Standen v. Colvin, 2016 U.S. Dist. LEXIS 28697 (N. D. Ohio March 7, 2016). Here, the ALJ

compounded his failure to discuss Listing 14.09D or any corollary Immune System Listing by

making a conclusory one sentence decision that fibromyalgia met no Listing. (Tr. at 12). A

conclusory analysis at Step Three makes “it practically impossible for a reviewing court to

analyze” whether an ALJ’s decision is based on substantial evidence. See Sunderman, supra, at

*18; see Scott v. Astrue, 529 F.3d 818. 822 (8th Cir. 2008).

       The ALJ certainly found that Sturgeon’s symptoms of fatigue, stiffness, and mental fog

established fibromyalgia as a severe impairment. But his analysis of the impairment ended there

(at Step Two), and for that reason, reversal is warranted.

IV. Conclusion:

       For the reasons stated above, the Court finds that the ALJ=s decision is not supported by

substantial evidence. The ALJ failed to properly evaluate fibromyalgia at Step Three.

       IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be REVERSED

and the case be REMANDED for further administrative review.




                                                 4
  Case 4:19-cv-00946-JM Document 28 Filed 11/19/20 Page 5 of 5




DATED this 19th day of November, 2020.




                                 ___________________________________
                                 UNITED STATES MAGISTRATE JUDGE




                                    5
